FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2010 Commission File Number 0-52324 OLYMPUS PACIFIC MINERALS INC. (Translation of registrant's name into English) Suite 500, 10 King Street East Toronto, Ontario M5C 1C3 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Olympus Pacific Minerals Inc. Date: June 28,2010 By: /s/David Seton David Seton Chairman and Chief Executive Officer INDEX Exhibit Description MATERIAL CHANGE REPORT UNDER SECTION 7.1 OF NI 51-102 OLYMPUS ANNOUNCES FURTHER GOLD RESOURCE INCREASES Disclaimer:The Company acknowledges that Marketwire does not function in the capacity of legal advisor, nor consultant.All EDGAR filings are executed by Marketwire as instructed on the mandatory EDGAR request form authorized by the Company.The EDGAR form must clearly and legibly indicate all types (s) of filing(s) that the Company requires and must have, at time of registering with SEC, discussed all banking options with EDGAR.If a company does not have sufficient funds in their account at the time of filing, filing will be suspended.The mandatory EDGAR approval form can only be signed by an authorized signing officer.Marketwire' total liability for any claim shall not exceed the charges paid by the Company for the services related to the claim.
